Title: Remarks of the Weather [January 1768]
From: Washington, George
To: 




Jany. 1st. Ground exceedg. hard froze, but this day calm & moderate.
 


2. Moderate. Wind Southwardly. Thawing a little.
 


3. Rain, with the Wind at So. West. Gd. still hard froze, except the Top of it.
 


4. Foggy & Warm. Mid day clear. Frost still in the Earth. Calm.
 


5. Very thick & Foggy in the Morning. Wind afterwards at No. Et. and Rain all day the Wind shifting southwardly.
 


6. Warm, clear, & pleasant, in the Morng. Wind high from No. Wt. & cool afterwards.
 


7. Clear and frosty. Wind brisk from No. W.
 


8. Clear, frost, & still.
 


9. Cloudy, with Misty forenoon & constt. Rain afterwards. Wind Southwardly.
 


10. Weather clear. Wind Southwardly, yet raw and Cold. Hard frost.
 


11. Clear with the Wind at West. Evening very cold & Wind Northwardly. Severe Frost. River froze across.
 


12. Wind at No. West and exceeding cold and frosty.
 



13. More moderate, and yet very cold, with a little Snow in the Morng. and Eveng. clear.
 


14. Clear and pleast. Wind at South River still froze.
 


15. Clear and pleasant. Wind Southwardly. Thawd a good deal.
 


16. Constant Snow the whole day from the Northward.
 


17. Clear and pleasant. Wind So. West and West. Hard frost.
 


18. Still & cloudy. Very like to Snow but broke away abt. Sun Set. Cold.
 


19. Clear and pleast. Morning. Afternoon Raw & cold.
 


20. Clear, still, & warm. Thawd a great deal.
 


21. Very warm and Still. Snow dissolving fast.
 


22. Warm, still, and clear again. Snow almost gone.
 


23. No Frost last Night. Warm, & clear in the forenoon. Cloudy with some Rain in the Afternoon—afterwards clear again. Ice broke in the River.
 


24. Lowering Morning, but very fine & Warm till 7 in the Afternoon, when the Wind shifted to No. East from So.
 


25. Drizling & Raing. all day. Wind—No. Et.
 


26. Wind at No. West. Cloudy & cold, with Spits of Snow.
 


27. Cold—cloudy—& still morng. Clear & pleast. afterwards. Wind Southwardly.
 


28. Wind at No. West & very cold.
 


29. Do. at Do. & Do. River froze up again last Night.
 


30. Very hard frost last Night. Morng. cold but more moderate afterwards. Wind gettg. Southwardly.
 


31. Lowering. Wind Southwardly & moderate. Ice breaking and dispersing.
